Case 1:16-cv-11840-NMG Document 22 Filed 07/23/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

 

 

JOHN DOES 1-100,

Defendants.

)
UNITED STATES OF AMERICA, et ai., )
ex rel. DAVID GONZALEZ, )
)
Plaintiffs, ) No. 16cv11840-NMG
)
Vv. ) FILED IN CAMERA AND
) UNDER SEAL PURSUANT
DAVITA HEALTH CARE PARTNERS, ) TO31US.C. § 3730(b)(2)
DAVITA KIDNEY CARE, FRESENIUS )
MEDICAL CARE NORTH AMERICA, )
FRESENIUS KIDNEY CARE, )
AMERICAN KIDNEY FUND, and )
)
)
)
)

 

UNITED STATES' NOTICE OF
ELECTION TO DECLINE INTERVENTION

Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States and
plaintiff states notify the Court of their decision not to intervene in this action. Although the
United States and plaintiff states decline to intervene, the United States respectfully refers the
Court to 31 U.S.C. § 3730(b)(1), which allows the relator to maintain the action in the name of
the United States, providing, however, that the “action may be dismissed only if the court and the
Attorney General give written consent to the dismissal and their reasons for consenting." Jd.
Therefore, the United States requests that, should either the relator or the defendants propose that
this action be dismissed, settled, or otherwise discontinued, this Court solicit the written consent
of the United States before ruling or granting its approval. Furthermore, pursuant to 31 U.S.C. §
3730(c)(3), the United States requests that all pleadings filed in this action be served upon it.

The United States also requests that orders issued by the Court also be sent to the United States’
Case 1:16-cv-11840-NMG Document 22 Filed 07/23/19 Page 2 of 3

counsel. The United States reserves its right to order any deposition transcripts and to intervene
in this action, for good cause, at a later date. The United States also requests that it be served
with all notices of appeal.

Finally, the United States and plaintiff states request that the relator's Complaint, this
Notice, and the attached proposed Order be unsealed. The United States requests that all other
papers on file in this action remain under seal because, in discussing the content and extent of the
United States’ investigation, such papers are provided by law to the Court alone for the sole
purpose of evaluating whether the seal and time for making an election to intervene should be
extended.

A proposed order accompanies this notice.

Respectfully submitted,

ANDREW E. LELLING
United States Attorney

PATRICK M. CALLAHAN
Assistant U.S. Attorney
United States Attorney’s Office
District of Massachusetts
408 Atlantic Avenue
Boston, MA 02110
(617) 748-3268
Dated: July 23, 2019 patrick. callahan@usdoj.gov
Case 1:16-cv-11840-NMG Document 22 Filed 07/23/19 Page 3 of 3

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing document was served by

first-class mail, on:

July 23 2019

David K. Colapinto, Esq., BBO No, 551835
Kohn, Kohn & Colapinto, LLP

3233 P. Street, N.W.

Washington, D.C. 20007-2756

Anthony C. Munter, BBO No. 600016
Price Benowitz, LLP

409 7" Street, N.W.

Washington, D.C. 20004

» ELYLL

PATRICK M. CALLAHAN
Assistant United States Attorney
